Citation Nr: 9909628	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-05 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
October 1946, and from April 1948 to April 1950.  This appeal 
arises from a July 1996 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's service-connected psychiatric disorder is 
currently manifested by anxiety, social isolation, insomnia, 
fatigue, and decreased appetite.  These symptoms produce no 
more than considerable social and industrial impairment. 

3.  The veteran's service connected psychiatric disorder 
causes occupational and social impairment with reduced 
reliability and productivity due to:  impairment of memory; 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships; the veteran continues to be employed, 
and he has responded positively to therapy and medication; he 
maintains relationships with family members; the medical 
findings do not indicate the presence of suicidal ideation, 
near-continuous panic or depression affecting the ability to 
function independently, impaired impulse control, difficulty 
in adapting to stressful circumstances, and inability to 
establish and maintain effective relationships.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
anxiety reaction have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Code 9400 (1995 & 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection for psychoneurosis, anxiety state, was 
granted in August 1947.  A noncompensable evaluation was 
assigned from October 1946.  A July 1963 rating decision 
increased the evaluation to 10 percent for anxiety reaction, 
from May 1963.  A February 1968 rating decision increased the 
evaluation to 30 percent, from April 1968.  In June 1969, a 
rating decision increased the evaluation to 50 percent from 
April 1968.  A June 1971 rating decision increased the 
evaluation to 70 percent from June 1971.  An October 1976 
rating decision reduced the evaluation to 50 percent from 
January 1977.  The veteran contends that he is entitled to a 
higher evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The veteran's service connected 
anxiety reaction is rated under code 9400.  New criteria with 
respect to rating psychiatric disorders became effective 
November 7, 1996, and were published in the Federal Register 
of October 8, 1996 (61 Fed.Reg. 52695-52702).  See 38 C.F.R. 
Part 4, Code 9400 (1998).

Under those criteria, a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is appropriate where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The current 50 percent evaluation 
contemplates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Diagnostic Code 9400 (1998).

The veteran filed his claim for an increased evaluation in 
May 1996.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in May 1996, a 50 percent evaluation contemplated 
that the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
evaluation required either virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or the veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. Part 4, 
Diagnostic Code 9400 (1995).  As the Board is unable to state 
that either the new or the old regulations are more favorable 
to the appellant in this particular case, his claim will be 
addressed under both.

VA outpatient treatment records dated in 1996 and 1997 showed 
the veteran participating in group therapy.  He was reported 
to be doing well, and taking Prozac and Librium which seemed 
to help him.  The veteran lived with a foster sister and her 
family, but mostly stayed to himself.  He was employed 
picking up and delivering auto parts.  The veteran talked on 
the phone to his mother in Oklahoma and sent her gifts.

A VA examination was conducted in August 1998.  The veteran 
reported that he was anxious all day, every day.  He had no 
specific worry, but felt on edge and had problems sleeping.  
The veteran reported decreased appetite, muscle tension, 
increased fatigue and forgetfulness.  He stated that his 
symptoms had worsened in the past few years.  The veteran 
reported that his last inpatient hospitalization had been 
more than six years earlier.  He stated that he was able to 
do activities of daily living well.  The veteran reported 
that he had been married three times, his last marriage ended 
when his wife died.  He stated that he had not had any 
contact with his children in more than 20 years.  On 
examination, the veteran was dressed and groomed poorly.  He 
was cooperative, and his speech was normal in rate, tone and 
volume.  Mood was mildly anxious.  The veteran denied any 
hallucinations, delusions, paranoia, ideas of reference or 
influence, and suicidal or homicidal ideation.  He was alert 
and oriented times three, and his remote and recent memory 
was intact.  Calculation and concentration were fair, and 
insight and judgment were poor.  The examiner stated that 
while the veteran reported that his generalized anxiety 
disorder had worsened in recent years, his ability to 
maintain a job somewhat contradicted that belief.  The 
veteran did report some symptoms which were somewhat 
dysfunctional for him, and an inability to maintain 
relationships.  The examiner stated that the veteran's 
condition appeared to be stable to possibly very mildly 
worse, but most likely more stable than changed.  The 
impression was generalized anxiety disorder.  The Global 
Assessment of Functioning (GAF) score was 60-65.

The veteran's service connected psychiatric disorder is 
manifested by anxiety, social isolation, insomnia, fatigue, 
and decreased appetite.  However, the veteran continues to 
work.  The Board finds that the RO correctly determined that 
the veteran's current service connected psychiatric 
disability most closely met the 50 percent evaluation under 
the new regulations.  The criteria for that evaluation 
include:  occupational and social impairment with reduced 
reliability and productivity due to:  impairment of memory; 
impaired judgment; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships, which the veteran manifests.  The 
record shows that the veteran continues to be employed, and 
his outpatient reports show that he has responded positively 
to therapy and medication.  He maintains relationships with 
family members.  The current medical findings do not indicate 
the presence of suicidal ideation, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships, which are contemplated for a 
70 percent evaluation.  38 C.F.R. Part 4, Code 9400 (1998).

Considering the veteran's current disability under the 
regulations in effect at the time the veteran's claim for 
increase was filed, the Board notes that the recent 
examination findings show considerable impairment of social 
and industrial impairment due to his service connected 
psychiatric disorder.  However, the severe level of 
impairment necessary for a 70 percent evaluation has not been 
demonstrated.  As noted above, the veteran is employed, and 
able to maintain relationships with family members.  Nor is 
the veteran entitled to a 100 percent evaluation:  The record 
has not shown that the veteran demonstrated gross repudiation 
of reality, was virtually isolated in the community, or that 
he was demonstrably unable to retain employment as a result 
of his service connected psychiatric disability.

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to an evaluation in excess of 50 
percent under either the old or the new regulations governing 
the rating of his psychiatric disorder.  38 C.F.R. Part 4, 
Code 9400 (1995 & 1998).  The preponderance of the evidence 
is against the claim.  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (1998).


ORDER

An evaluation in excess of 50 percent for anxiety reaction is 
denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


